—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (De Maro, J.), entered July 31, 2000, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
On October 29, 1996, at about 4:15 p.m., the plaintiff was attempting to cross Main Street, in Port Washington, in the middle of the block, a short distance west of an intersection with Irma Avenue. Although there was only one lane for eastbound traffic, there was a left-turn lane near the intersection. The defendant’s vehicle had come out of a parking space and was attempting to move out from behind a stopped van in the eastbound lane and enter the left-turn lane. The plaintiff crossed in front of the stopped van and walked towards the left-turn lane coming into contact with the right side-view mirror of the defendant’s vehicle. The plaintiff commenced this action to recover damages for her injuries.
The defendant demonstrated, prima facie, her entitlement to summary judgment. The evidence established that the plaintiff stepped out in front of the stopped van directly into the path of the defendant’s vehicle, and that the defendant was unable to observe the plaintiff at any time prior to the accident (see, Wolf v We Transport, 274 AD2d 514; Carrasco v Monteforte, 266 AD2d 330; Miller v Sisters of Order of St. Dominic, 262 AD2d 373; Brown v City of New York, 237 AD2d 398). In opposition, the plaintiff failed to raise a triable issue of fact. The plaintiff’s affidavit submitted in opposition to the motion for summary judgment consisted of conclusory and unsubstantiated allegations and was insufficient to defeat the defendant’s prima facie showing of entitlement of judgment as a matter of law (see, Ovisinak v Town of Southold, 277 AD2d 295; Malmut v Lindenwood Vil. Coop. Corp., 272 AD2d 528). O’Brien, J. P., Krausman and Schmidt, JJ., concur.